SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

595
CA 11-01755
PRESENT: SMITH, J.P., FAHEY, PERADOTTO, CARNI, AND LINDLEY, JJ.


KATHLEEN P. MUELLER, INDIVIDUALLY AND AS
ADMINISTRATRIX OF THE ESTATE OF NATALIE C.
DRUZBIK, DECEASED, PLAINTIFF-RESPONDENT,

                     V                                              ORDER

ELDERWOOD HEALTH CARE AT OAKWOOD AND OAKWOOD
HEALTH CARE CENTER, INC., DEFENDANTS-APPELLANTS.
(APPEAL NO. 1.)


DAMON MOREY LLP, BUFFALO (KATHLEEN M. REILLY OF COUNSEL), FOR
DEFENDANTS-APPELLANTS.

BROWN CHIARI LLP, LANCASTER (MICHAEL C. SCINTA OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from a judgment of the Supreme Court, Erie County (John M.
Curran, J.), entered December 1, 2010. The judgment awarded plaintiff
money damages upon a jury verdict.

     Now, upon the stipulation of discontinuance signed by the
attorneys for the parties on August 8, 2012, and filed in the Erie
County Clerk’s Office on August 14, 2012,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:   September 28, 2012                      Frances E. Cafarell
                                                   Clerk of the Court